Case 9:19-cv-81160-RS Document 298 Entered on FLSD Docket 04/06/2020 Page 1 of 5




                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                           CASE NO: 9:19-cv-81160-RS

  APPLE INC.,

           Plaintiff,
  v.

  CORELLIUM, LLC,

            Defendant.

      __________________________________/

                                       CORELLIUM’S FACT WITNESS LIST

           Pursuant to the Order Granting in Part Motion to Modify Scheduling Order (ECF No. 66),

  Corellium hereby submits the following written list containing the names and addresses of all fact

  witnesses Apple intends to call or may call at trial. 1

                                                              Fact Witness

                                     Larry Brown
                                     Former General Counsel, Corellium
                                     Stephen Dyer
                                     1301 N. Congress Ave. Suite 410 Boynton
                                     Beach, FL 33426
                                     Vice President of Sales and Business
                                     Development, Corellium
                                     Amanda Gorton
                                     1301 N. Congress Ave. Suite 410 Boynton
                                     Beach, FL 33426
                                     Chief Executive Officer & Co-Founder,
                                     Corellium
                                     Alexander Hude
                                     Principal Engineer, Corellium
                                     Stanislaw Skowronek
                                     1301 N. Congress Ave. Suite 410 Boynton
                                     Beach, FL 33426

  1
   As contemplated by the Scheduling Order in this case, the list provided herein only includes fact
  witnesses. Corellium intends to, and reserves the right to, call expert witnesses as well.
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 298 Entered on FLSD Docket 04/06/2020 Page 2 of 5



                                    Chief Architect & Co-Founder, Corellium
                                    Christopher Wade
                                    1301 N. Congress Ave. Suite 410 Boynton
                                    Beach, FL 33426
                                    Chief Technical Officer & Co-Founder,
                                    Corellium.
                                    David Wang
                                    1301 N. Congress Ave. Suite 410 Boynton
                                    Beach, FL 33426
                                    Chief of Platform & Co-Founder, Corellium
                                    Mark Templeton
                                    c/o Cole, Scott & Kissane, P.A.
                                    222 Lakeview Ave.
                                    Suite 120
                                    West Palm Beach, FL 33401
                                    Jon Andrews
                                    One Apple Park Way Cupertino, CA 95014
                                    Chris Betz
                                    One Apple Park Way Cupertino, CA 95014
                                    Craig Federighi
                                    One Apple Park Way Cupertino, CA 95014
                                    Jacques Fortier
                                    One Apple Park Way Cupertino, CA 95014
                                    Ivan Krstic
                                    One Apple Park Way Cupertino, CA 95014
                                    Sebastien Merineau
                                    One Apple Park Way Cupertino, CA 95014
                                    Jason Shirk
                                    One Apple Park Way Cupertino, CA 95014
                                    Steve Smith
                                    One Apple Park Way Cupertino, CA 95014


         In light of ongoing fact discovery and the parties’ continued discovery obligations,

  Corellium reserves the right to identify additional witnesses for trial as contemplated by Southern

  District of Florida Local Rule 16.1. Corellium also reserves the right to call any fact witness listed

  on the witness list filed by Apple Inc.




                                                                       2
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 298 Entered on FLSD Docket 04/06/2020 Page 3 of 5



                                              CERTIFICATE OF SERVICE
         IT IS HEREBY CERTIFIED that on April 6, 2020, the foregoing document was filed

  electronically with the Clerk of the Court using CM/ECF. It is also certified the foregoing

  document is being served on all counsel of record identified on the attached Service List in the

  manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

  by some other authorized manner, or a combination thereof, so as to comply with the requirements

  of Local Rule 5.4 and other applicable rules and procedures.



  Dated: April 6, 2020                                       Respectfully submitted,



                                                              COLE, SCOTT & KISSANE, P.A.
                                                              Counsel for Defendant CORELLIUM, LLC
                                                              Esperante Building
                                                              222 Lakeview Avenue, Suite 120
                                                              West Palm Beach, Florida 33401
                                                              Telephone (561) 612-3459
                                                              Facsimile (561) 683-8977
                                                              Primary e-mail:
                                                              Primary e-mail: justin.levine@csklegal.com
                                                              Primary e-mail: lizza.constantine@csklegal.com

                                                     By: s/ Lizza C. Constantine
                                                         JONATHAN VINE
                                                         Florida Bar. No.: 10966
                                                         JUSTIN B. LEVINE
                                                         Florida Bar No.: 106463
                                                         LIZZA C. CONSTANTINE
                                                         Florida Bar No.: 1002945


                                                                           and

                                                             HECHT PARTNERS LLP
                                                             Counsel for Defendant
                                                             20 West 23rd St. Fifth Floor
                                                             New York, NY 10010
                                                             Telephone (212) 851-6821

                                                                       3
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 298 Entered on FLSD Docket 04/06/2020 Page 4 of 5
                                                                                               CASE NO.: 9:19-CV-81160-RS


                                                           David Hecht, Pro hac vice
                                                           E-mail: dhecht@hechtpartnersllp.com
                                                           Maxim Price, Pro hac vice
                                                           E-mail: mprice@hechtpartnersllp.com
                                                           Minyao Wang, Pro hac vice
                                                           E-mail: mwang@hechtpartnersllp.com


                                                         SERVICE LIST

   Martin B. Goldberg
   mgoldberg@lashgoldberg.com
   rdiaz@lashgoldberg.com
   Emily L. Pincow
   epincow@lashgoldberg.com
   gizquierdo@lashgoldberg.com
   LASH & GOLDBERG LLP
   100 Southeast Second Street
   Miami, FL 33131

   Kathryn Ruemmler (pro hac vice)
   kathryn.ruemmler@lw.com
   Sarang Vijay Damle (pro hac vice)
   sy.damle@lw.com
   Elana Nightingale Dawson (pro hac vice)
   elana.nightingaledawson@lw.com
   LATHAM & WATKINS LLP
   555 Eleventh Street NW, Suite 1000
   Washington, DC 20004

   Andrew M. Gass (pro hac vice)
   andrew.gass@lw.com
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000 San
   Francisco, CA 94111

   Jessica Stebbins Bina (pro hac vice)
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067

   Marc R. Lewis (pro hac vice pending)
   mlewis@lewisllewellyn.com
                                                                     4
                                                COLE, SCOTT & KISSANE, P.A.
          ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 298 Entered on FLSD Docket 04/06/2020 Page 5 of 5
                                                                                                CASE NO.: 9:19-CV-81160-RS


   LEWIS AND LLEWELLYN LLP
   601 Montgomery St., Ste. 2000
   San Francisco, CA 94111

   Attorneys for Plaintiff, Apple Inc.




                                                                      5
                                                 COLE, SCOTT & KISSANE, P.A.
           ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
